Citation Nr: 9904492	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  96-26 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for the veteran's service 
connected left shoulder, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from August 1945 to December 
1947 and from November 1951 to September 1953.  

The veteran filed a claim for a increased rating for a left 
shoulder disability in December 1994.  This appeal arises 
from an July 1995 rating decision of the Winston-Salem, North 
Carolina Regional Office (RO).  A Notice of Disagreement was 
filed in August 1995 and a Statement of the Case was issued 
in March 1996.  A substantive appeal was filed in May 1996 
with a request for a hearing at the RO before a member of the 
Board.  In a June 1996 statement in support of claim, the 
veteran indicated that he wanted a personal hearing.  In July 
1996, a hearing at the RO before a local hearing officer was 
held and the veteran requested a hearing at the RO before a 
member of the Board.  

In November 1997, the veteran indicated in writing that he 
was willing to testify before a Board member by video 
teleconferencing.  On December 9, 1997, a video 
teleconference hearing was held before the undersigned.  At 
the hearing, the veteran indicated that he was accepting the 
video teleconferencing hearing in lieu of an in-person 
hearing.

This case was previously before the Board in April 1998 and 
was remanded to the RO for further development.  The case was 
thereafter returned to the Board in November 1998.


REMAND

The veteran contends that the RO erred by failing to grant a 
higher rating for the service connected left shoulder 
disability.

When the Board remanded this case to the RO in April 1998, it 
requested the RO (1) to obtain the veteran's recent treatment 
records for the left shoulder disability, (2) to schedule him 
for a VA orthopedic examination to evaluate the current 
severity of the veteran's left shoulder disability and (3) to 
readjudicate the claim for an increased rating.  With respect 
to the VA examination, the Board requested, among other 
things, that the examiner provide an opinion as to the extent 
to which the veteran experienced weakness, excess 
fatigability, incoordination and pain due to repeated use or 
flare-ups, and portray those factors in terms of limitation 
of activity and functional loss.  Additionally, the Board 
requested that the examiner review the claims folder prior to 
examining the veteran.

The requested development has not been completed.  The report 
of the veteran's July 1998 VA orthopedic examination does not 
contain all of the information requested by the Board.  The 
examiner indicated that the veteran exhibited pain and 
weakness of movement about the left shoulder upon attempted 
active movement of the left shoulder, primarily on extremes 
of forward flexion and abduction.  However, the examiner did 
not give additional degrees of loss of motion based on pain 
on use.  A specific response as to the veteran's limitation 
of activity and functional loss due to pain was not given.  
Therefore, the examination did not address the requirements 
of DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therein, the 
Court held that in evaluating a service connected disability 
involving a joint, functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45 must be considered.  The Court also 
held that the functional loss, if feasible, should be 
determined by reference to additional range of motion loss.  
It was explained that the diagnostic codes pertaining to 
range of motion do not subsume 38 C.F.R. § 4.40 and § 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. 
§ 4.14 did not forbid consideration of a higher rating based 
on a greater limitation of motion due to pain on use, 
including during flare ups.  Accordingly, an orthopedic 
examination that addresses the DeLuca requirements must be 
accomplished.

Additionally, no current treatment records have been 
received.  At the December 1997 hearing, the veteran 
indicated that he had been treated for a left shoulder 
disability at the Fayetteville, North Carolina VA medical 
center.  Current treatment records from this facility should 
be requested prior to the VA examination.  VA has a duty to 
assist the veteran in the development of facts pertaining to 
this claim.  The Court has held that the duty to assist the 
claimant in obtaining and developing available facts and 
evidence to support his claim includes obtaining all relevant 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The Court has held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Court has indicated, 
moreover, that if the Board proceeds with final disposition 
of an appeal, and the remand orders have not been complied 
with, the Board itself errs in failing to ensure compliance.  
Id.  Furthermore, the duty to assist a veteran as provided 
for in 38 U.S.C.A. § 5107(a) has been interpreted to require 
providing the veteran with a VA examination that takes into 
account the records of prior medical treatment.  Green v. 
Derwinski, 1 Vet. App.  121 (1991).  This is to ensure that 
the evaluation of a disability is a fully informed one.  
Given those pronouncements, and the fact that the development 
sought by the Board has not been fully completed, a remand 
for further development is now required.  38 C.F.R. §§ 3.327, 
4.2, 19.9 (1998).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1. The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated him for 
the left shoulder disability in recent 
years.  Thereafter, the RO should obtain 
legible copies of all records that have 
not already been obtained, including 
those from the Fayetteville, North 
Carolina VA Medical Center.

2.  Following completion of the above 
action, the veteran should be afforded a 
VA orthopedic examination to determine 
the current severity of the left shoulder 
disability.  The claims folder must be 
made available to the examiner prior to 
the examination.  All indicated 
diagnostic tests, to include complete 
range of motion testing, must be 
performed.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disability at issue in light of 
the whole recorded history.

The examiner should be asked to determine 
whether there is (1) weakened movement, 
(2) excess fatigability, or (3) 
incoordination affecting the left 
shoulder; and, if feasible, each 
determination should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any (1) 
weakened movement, (2) excess 
fatigability, or (3) incoordination in 
the left shoulder.  The examiner should 
also be asked to express an opinion on 
whether pain in the left shoulder could 
significantly limit functional ability 
during (1) flare-ups or (2) during 
periods of repeated use.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
(1) pain on use or (2) during flare-ups.  

	3. After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If any action taken 
remains adverse to the veteran, he and 
any representative of record should be 
furnished a Supplemental Statement of 
the Case.  This should include 
consideration and discussion of 
38 C.F.R. § 3.655 if the veteran fails 
to appear for the scheduled examination.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims file 
as to date the examination was scheduled 
and the address to which notification 
was sent.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The veteran and his representative should then be afforded an 
opportunity to respond.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 6 -


